El Juez Asociado Sr. Figueras
emitió la opinión del tribunal.
El apelante en este caso, por conducto de sn abogado Don Domingo Sepulveda, solicitó en 30 de marzo del año actual, un auto de habeas corpus de la Corte de Distrito de Ponce, alegando que se baila ilegalmente restringido en su libertad en la cárcel del distrito de Ponce, en virtud de sentencia dic-tada en 5 de diciembre de 1906, por el juez municipal de Coamo, Don Rafael Guillermety, porque 'habiendo. sido con-victo del delito definido en el artículo 470 del Código Penal y condenándosele á la pena de doscientos dollars ■ de multa y costas ó en defecto de pago de la misma, á un año de cárcel, lleva cumplidos más de noventa días y no debe sufrir más tiempo de prisión, porque á esto se opone el artículo 54 del Código de Enjuiciamiento Criminal, que dice así:
‘ ‘ Cuando se dicte sentencia contra el acusado, imponiéndosele muí-ta y pago de las costas del juicio, si dejare de hacerlas efectivas inme-diatamente, el juez ordenará que se le detenga en prisión á razón de un día por cada cincuenta centavos de multa y costas que dejare de pagar, siempre que la totalidad de dicha prisión no excediere de no-venta días.”
*270La Corte de Distrito de Ponce declaró “que vista la peti-ción en este caso, la declaraba sin lugar.” '
De esta resolución se interpuso recurso de apelación para ante esta Corte Suprema.
No compareció el apelante, pero el fiscal, en 'el acto de la vista se allanó á-la pretensión, sosteniendo que procedía la inmediata libertad del peticionario.
Aquí no tenemos á la vista más que la solicitud original, el escrito apelando y la resolución del juez.
Del texto de la resolución apelada, parece deducirse que se rechazó de plano la solicitud por un defecto de forma y supo-nemos que éste se refiera al juramento, que dice así:
“Jurado ante mí por Don Domingo Sepulveda, boy 30 de marzo de 1907. — Gustavo Rodríguez, Notario. — Lugar del sello.”
Indudablemente que ese juramento es deficiente.
Nosotros fiemos dicfio en otra ocasión que la buena prác-tica, es que el interesado jure la solicitud cuando se pueda, por más que no se fia rechazado ningún juramento, porque lo haya hecho, como en este caso, solamente el abogado.
Pero kun aceptando esta manera particular, siempre debe expresarse la razón ó el motivo, porqué el interesado no -lo hace y jurar también los hechos de la solicitud, ya sea por pro-pio conocimiento ó ya por referencia.
Pero de todos modos, parece claro que los autos que tene-mos á la vista, que el auto de habeas corpus no llegó á diligen-ciarse y, por consiguiente, la resolución rechazando de plano la solicitud no es definitiva y por esa-razón no cabe contra ella el recurso de apelación.
Es terminante la sección primera de la “Ley disponiendo apelaciones en los procedimientos de habeas corpus,” leyes de 1903, páginas 104, 105. Dice así:
“Podrá interponer recurso de apelación, para ante el Tribunal Supremo de Puerto Rico, contra la providencia definitiva de un Tribunal ó juez al devolverse diligenciado el auto de habeas corpus, eual-(yiera de las partes que resultare agraviada.”
*271Las' causas de Satiriche y la de Luis Felipe Dessús, falla-das por este tribunal, respectivamente, en 13 y 9 de octubre de 1905, en sus elementos esenciales son iguales á la presente y procedentes de la misma corte de Ponce.
Por tanto, esta Corte Suprema carece de jurisdicción para considerar esta apelación, y debe desestimarse.

Desestimada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, MacLeary y Wolf.